Second Order filed October 24, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00760-CV
                                   ____________

                 IN THE INTEREST OF R.P.R. JR., A CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04660J

                               SECOND ORDER

      This is an appeal from a judgment terminating the parental rights of
appellant, Mother. In her notice of appeal, Mother requests the appointment of
counsel because of her indigent status.

      In Texas, there is a statutory right to counsel for indigent persons in parental
termination cases. See Tex. Fam. Code Ann. § 107.013(a)(1) (West Supp. 2016);
see also In re M.S., 115 S.W.3d 534, 544 (Tex. 2003). If an indigent parent
requests appointment of an attorney to appeal a judgment terminating his or her
parental rights, the trial court must determine the issue of indigence. See Tex. Fam.
Code Ann. § 263.405(e) (West 2014). If the court finds the parent to be indigent,
or the parent is presumed indigent, the court must appoint counsel to represent the
parent on appeal. Id.; In re K.M., 98 S.W.3d 774, 776 (Tex. App. Fort Worth 2003,
no pet.).

      On October 3, 2017, we ordered the judge of the 314th District Court to
immediately conduct a hearing to determine whether appellant desires to prosecute
this appeal, and, if so, whether appellant is indigent and, thus entitled to a free
record and appointed counsel on appeal. We ordered that the transcribed record of
the hearing, and supplemental clerk’s record containing findings of fact and
conclusions of law be filed with the clerk of this court on or before October 23,
2017. To date, this court has not received the requested record.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). Accordingly, we
issue this second order.

      We ORDER the judge of the 314th District Court to immediately conduct a
hearing, via teleconference if necessary, to determine whether appellant desires to
prosecute this appeal, and, if so, whether appellant is indigent and, thus entitled to
a free record and appointed counsel on appeal. The judge shall appoint an appellate
counsel for appellant if necessary. The judge shall see that a record of the hearing
is made, shall make findings of fact and conclusions of law, and shall order the
trial clerk to forward a record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. The transcribed record of the hearing, and
supplemental clerk’s record shall be filed with the clerk of this court on or before
November 3, 2017.

                                   PER CURIAM